DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Allison R. White (REG# 77515) on 7/7/2022.

FOR THE CLAIMS:

Claim 15 (Currently Twice-Amended) A pane according to Claim 14, wherein the electrical connector is fabricated from a conductive material

Allowable Subject Matter
 	Claims 1-5, 7-8 and 11-23 are allowed.

The following is an examiner’s statement of reasons for allowance of claim 1: 
The prior art does not teach or suggest a solder bridge comprising a first and second foot portion provided with insulation interconnected by a flexible electrically conductive body connected to a vehicle windscreen; a first window and a second window in the insulation provided at the first and second foot on the first major surface of the solder bridge; an aperture provided in the insulation in the second major surface in or proximate the first or second foot portion, wherein the aperture is smaller in cross-sectional area than the corresponding first or second window; in combination with all other claimed features.
Regarding claims 2-5, 7-8, 11-13 and 21-22 these claims are allowed based on their dependence on the allowable independent claim 1 discussed above. 

The following is an examiner’s statement of reasons for allowance of claim 14: 
The prior art does not teach or suggest an electrically conductive structure provided on a pane, and an electrical connector having a mounting portion and a connecting portion, and a flat electrically conductive body; the mounting portion and the flat electrically conductive body is covered in encompassing insulation material that has an exposed portion on a first major surface of the electrical conductor, and an aperture provided in or proximate the mounting portion on a second major surface of the electrical conductor, the aperture having a smaller cross-sectional area than the exposed portion; in combination with all other claimed features.
Regarding claims 15-20, these claims are allowed based on their dependence on the allowable independent claim 14 discussed above.

The following is an examiner’s statement of reasons for allowance of claim 23: 
The prior art does not teach or suggest a solder bridge comprising a first and second foot portion provided with insulation interconnected by a flexible electrically conductive body connected to a vehicle windscreen; a first window and a second window in the insulation provided at the first and second foot on the first major surface of the solder bridge; a solder preform applied to the first and second foot portion in the region of the window and the solder preform is larger than the window; in combination with all other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Tanaka (US Patent 5894409) discloses a sensing element lead wire connecting structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847